China Carbon Graphite Group, Inc. 787 Xicheng Wai Chengguantown, Xinghe County Inner Mongolia, China June 19, 2009 Securities and Exchange Commission 100 F Street, NE Washington, DC 20549 Attention:Lyn Shenk, Branch Chief Re: China Carbon Graphite Group, Inc. File No. 333-114565 Form 10-KSB for the fiscal year ended December 31, 2007 Ladies and Gentlemen: We are writing in response to the comment raised by the staff of the Commission in its letter dated February 13, 2009with respect to the Form 10-KSB for the year ended December 31, 2007 filed by China Carbon Graphite Group, Inc. (the “Company”). Form 10-KSB: For the fiscal year ended December 31, 2007 Notes to Consolidated Financial Statements, page F-8 Basis of Presentation of Financial Statements, page F-11 1. It appears that Xingyong was under common control with China Carbon prior to December 14, 2007 due to the family relationship described in your response and through common management. Accordingly, it appears that combined financial statements, rather than consolidated financial statements, of the registrant and Xingyong may be more appropriate for periods prior to the execution of the control (contractual) agreement. In this regard, we believe you should label the financial statements presented for periods prior to December 14, 2007 as “combined,” and revise the presentation of the financial statements as appropriate to conform to such basis. In connection with this, please revise the notes to the financial statements (i.e. Basis of Presentation) to disclose the basis of presentation for each period presented and to clearly and fully describe the basis for the common control, consistent with the information contained in your response. In regard to the common control portion of your disclosure, we would expect your disclosure to include, at a minimum, a clear description of the family relationship that exists and the associated trust arrangement that possesses the majority ownership interest in China Carbon, and that Mr. Jin is the chief executive officer of each of Xingyong and China Carbon. We further expect that you will retain your present disclosures in regard to the accounting for the acquisition of Talent and the basis for consolidation of Xingyong under the requirements of FIN 46R from December 14, 2007 and thereafter due to the contractual agreement between Xingyong and Yongle. In response to the comment of the staff, the following disclosure has been included in Note 2 of Notes to Consolidated Financial Statements in the Company’s Form 10-K for the year ended December 31, 2008: Securities and Exchange Commission June 19, Page 2 The financial statements have been prepared in order to present the financial position and results of operations of the Company, its subsidiaries and Xingyong, which is an affiliated company whose financial condition is consolidated with the Company pursuant to FIN 46R, in accordance with accounting principles generally accepted in the United States of America (“US GAAP”). Yongle and Xingyong are under common control. At the time of the acquisition, Mr.
